608 F.2d 240
80-1 USTC  P 13,327
ESTATE OF James E. CRAFT, Thomas J. Craft, Executor,Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 77-3406.
United States Court of Appeals,Fifth Circuit.
Dec. 13, 1979.

Rogers & Meisel, Robert O. Rogers, Davis S. Meisel, Palm Beach, Fla., for petitioner-appellant.
M. Carr Ferguson, Atty. Gen., Gilbert E. Andrews, Act.  Chief, Appellate Section, Lester Stein, Acting Chief Counsel, Richard W. Perkins, Atty., Anthony Ilardi, Jr., Dept. of Justice, Tax Div., Washington, D. C., for respondent-appellee.
Before AINSWORTH, INGRAHAM and GARZA, Circuit Judges.
PER CURIAM:


1
Affirmed on the basis of the Tax Court opinion reported at 68 T.C. 249 dated May 24, 1977.


2
AFFIRMED.